PER CURIAM.
The Department of Children and Families filed a petition for writ of certiorari asking this court to quash two orders entered by the circuit court below in a termination of parental rights proceeding. However, the petition for termination of parental rights has now been dismissed. *974Because the issues in this case are now moot, we dismiss the petition for writ of certiorari. See L.W.T. v. A.W., 770 So.2d 241 (Fla. 1st DCA 2000).
DISMISSED.
BARFIELD, BENTON, and POLSTON, JJ., concur.